Title: Enclosure: Extract of a Letter from a Gentleman in Barbados, 9 August 1793
From: Unknown - Gentleman in Barbados
To: Blackburn, Thomas


            
              [Barbados] August 9th 1793
            
            I heartily congratulate your Country on your peace with the Savages; for, from what
              you tell me, I presume the Indian War is terminated—may this be your last War! but we
              are not without serious Apprehensions of a rupture between G. Britain & you. Without troubling You with a detail of many idle & unsupported
              Tales in circulation, it may be of Use to be informed, that on Tuesday last, (the 6th
              Instt) an Express arrived from the Governor of Bermuda, requesting Supplies of
              Ammunition &c., as he apprehended an immediate Attack from America. The Capt. of
              the Vessell sent Express, deliver’d his letter & message before a large Company at
              Pilgrim; for Governor Parry having left Barbados on the 21st of July, Mr Bishop, who
              succeeded him, as President, ⟨ha⟩d made this his first publick Day and had ⟨mutilated ⟩ out above eighty Cards—the News of course circulated over our little Island, with great rapidity; and was
              received with the most unfeign’d concern—Among others, Sir Philip Gibbes was a Guest
              at Pilgrim that Day, and on the next he came to me by 10 in the Morning & passed a
              long Day with me. We were quite alone—This gave me an
              Opportunity of discussing the subject with him, & as he is perfectly acquainted
              with the people in power at Home, what he offers deserves the most serious
              Attention—Mr Pitt, he is positive, is not willing to quarrall with America, & this
              pacifick temper is confirmed by his Mother, the avowed Friend of America, and to whose
              Opinion he pays great Deference: nothing therefore
              short of real unrepair’d Injury, will provoke the Minister to War, and from the
              Confidence we have in Wisdom & Integrity of your President & Congress, we take
              for granted that they will labour to obviate this. But your common People are rather
              licentious, and as appears by some of your papers, betray the greatest partiality to
              France—Add to this that the King is unrelentingly vindictive, & woud rejoice to be
              ⟨ j⟩ustified in sending Sword & Fire among you on⟨ce⟩ more.
          